DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites “output the control sound corresponding to the vehicle seat” which are confusing because it is unclear whether “the control sound” is referred back to “respective control sounds” as recited in claim 5 or “a control sound” as recited in parent claim 1 and it is unclear whether “the vehicle seat” herein is referred back to “a corresponding vehicle seat among a plurality of vehicle seats in the vehicle” as recited in claim 5, “a corresponding vehicle seat” in “generate respective control sounds”, “a corresponding vehicle seat” in “acquire sound signals from respective second microphones”, “a corresponding vehicle seat” in which Claim 5 further recites “output the sound signal acquired from the second microphone for the at least one other vehicle seat” which is further confusing because it is unclear whether “the sound signal” is referred back to the acquired “sound signals” as recited in claim 5 or acquired “sound signal” as recited in parent claim 1 and thus, further renders claim indefinite. Claim 7 is rejected due to the dependency to claim 5. Claim 7 is further rejected for the at least similar reason as described in claim 5 above because claim 7 recites the similar deficient feature as recited in claim 5, for example, claim 5 further recites “the control sound to be output”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wacquant et al (US 20160029111 A1, hereinafter Wacquant) and in view of reference Hansson et al (US 20130196715 A1, Hansson hereinafter).
Claim 1: Wacquant teaches a noise suppressor for a vehicle (title and abstract, ln 1-14, a vehicle sound system in fig. 7), comprising: 

acquire a noise signal in a vicinity of a head region of an occupant seated in a vehicle seat (through microphones 21a-d above a passenger 25 in fig. 5, capturing ambient noise, para [0044]);
generate a control sound (through noise cancelation system 24 in fig. 5) having an opposite phase to the acquired noise signal inside the vehicle (generating an identical signal that is 180 degrees out-of-phase with the detected signal, and emitted by emitter in fig. 5, para [0021]);
acquire a sound signal having a predetermined frequency (through microphone 22a-c in fig. 5, capturing voices in the cabin, para [0044]; inherently, human speech is in a range of 300Hz – 3kHz, see https://en.wikipedia.org/wiki/Voice_frequency ); and 
output, as an output sound signal (emitted from the emitters 23a-d in figs. 5, 8, para [0021]), the acquired sound signal in combination with the generated control sound (combined with active noise cancellation and using speakers at other seats to emit the speaker’s voice, para [0035]; using 23a-d to emit anti-noise sound, para [0021]).
However, Wacquant does not explicitly teach a memory coupled to the processor and the disclosed predetermined frequency of the sound signal is different from the noise signal.
Hansson teaches an analogous field of endeavor by disclosing a noise suppressor for a vehicle (title and abstract, ln 1-12 and a system in fig. 2, used in a vehicle application, para [0077]) and wherein a memory and a processor are disclosed (RAM 218, Flash memory 216, etc., and microprocessor 228 in fig. 2) and wherein the memory is coupled to the processor (through  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the memory and the processor and the memory is coupled to the processor and the predetermined frequency of the sound signal is different from the noise signal, as taught by Hansson, to the processor and sound signal and the noise signal in the noise suppressor for the vehicle, as taught by Wacquant, for the benefits discussed above.
Claim 9 has been analyzed and rejected according to claim 1 above.
Clam 2: the combination of Wacquant and Hannson further teaches, according to claim 1 above, wherein the sound signal includes at least one of a voice uttered by the occupant or a siren of an emergency vehicle (Wacquant, passenger’s voice collected by interior microphone of the vehicle,  22a-d in fig. 5, para [0044] and Hannson, one of the microphones is more closing to the user’s mouth in fig. 3, para [0045]).
Claim 3: the combination of Wacquant and Hannson further teaches, according to claim 1 above, wherein the noise signal includes at least one of road noise, wind noise, or air blowing noise of an air conditioner of the vehicle (Wacquant, including wind noise, noise caused by the tires rolling over the ground, i.e., road noise, para [0019], and Hannson, the noise suppression algorithm is to deal with wind noise, para [0078]).
Claim 5: the combination of Wacquant and Hannson further teaches, according to claim 1 above, wherein the processor is configured to: 
acquire noise signals from respective first microphones each provided in a vicinity of a corresponding vehicle seat among a plurality of vehicle seats in the vehicle (Wacquant, microphones 21a-d, corresponding to each of the drivers and passengers in figs. 5, 8); 
generate respective control sounds each for a corresponding vehicle seat (Wacquant, the sound emitted from sounding loudspeakers in fig. 8; the sounding loudspeakers as 23a-d in fig. 5); 
acquire sound signals from respective second microphones each provided in a vicinity of a corresponding vehicle seat (Wacquant, capturing speech signals through the microphones 22a-d, each of the microphones 22a-d distributed around the driver and the passengers in fig. 8); and 
from respective speakers each provided in a vicinity of a corresponding vehicle seat (Wacquant, 23a-d above, fig. 5 and in the vehicle, in fig. 8), output the control sound corresponding to the vehicle seat, and output the sound signal acquired from the second microphone of at least one other vehicle seat (Wacquant, sounding loudspeaker in fig. 8, the emitted sounds including the 180 phase reversed of noise signal, para [0021], providing enhanced communication between occupants in the vehicle, and voice from a passenger sent to other occupant through the microphones and the loudspeakers para [0038]-[0039], abstract).
Claim 6: the combination of Wacquant and Hannson further teaches, according to claim 1 above, wherein the processor is configured to:

detect at least one of a vehicle accelerator position or a vehicle acceleration of the vehicle (Wacquant, using acceleration detector, placed in a position closing to the noise source, para [0021]-[0022], and Hannson, an accelerometer 220 on the mobile communication device 100 in fig. 2, para [0033] and in a vehicle application and detecting an acceleration force, para [0077]); and
reduce an amplitude of the control sound to be output in response to an increase of the at least one of the detected vehicle accelerator position or the detected vehicle acceleration (Wacquant, suppressing low frequency noise and generating the counter noise in a 3D air space, para [0023], and Hannson, based on the accelerometer signal including orientation and motion, adjusting the noise suppression algorithm, para [0033]-[0034]; for example, a distance is retrieved from the accelerometer, weighting factor is applied to the microphone signal, para [0077]-[0078], e.g., detecting the vehicle is slow moving, para [0078], reducing an amplitude of anti-noise signal is inherency for the slow moving vehicle because it is inherency for a lighter noise of the slow moving vehicle than a speeding moving vehicle, from vehicle engine, muffler, etc.).
Claim 7: the combination of Wacquant and Hansson teaches all the elements of claim 7, according to claim 5 above,  including an alertness level sensor configured to detect an alertness level of the occupant (Wacquant, siren of an emergency vehicle, a horn of another vehicle as interesting noise by exterior microphone, para [0008], inherently a microphone is a device to detect acoustic sound level), and wherein, in response to the alertness level detected by the alertness level sensor being lower than a predetermined value (Wacquant, the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wacquant (above) and in view of references Hansson (above) and Goto et al (JP 2014-174349 A).
Claim 4: the combination of Wacquant and Hansson teaches all the elements of claim 4, according to claim 1 above, including the processor configured to implement functions (the discussion in claim 1 above) and the output sound signal (Wacquant, emitted from the emitters 23a-d in figs. 5, 8, para [0021]) and the acquired noise signal (from the microphone 21a-d in figs. 5, 8), except functions of acquiring the output sound signal; and in response to the acquired output sound signal being larger than the acquired noise signal, stop output of the output sound signal.
Goto teaches an analogous field of endeavor by disclosing a noise suppressor for a vehicle (title and abstract, ln 1-8 and a system in fig. 1) and wherein the system is configured to acquire an output sound signal (an error signal e through an error microphone 14 in fig. 1, para [0011]); and in response to the acquired output sound signal being larger than an acquired noise signal (a noise signal s through a reference microphone 11, para [0011]), stop output of the output sound signal (the strength of the error signal fe(i) is greater than the strength of the reference noise signal fs(i), i.e., exceeding allowable range or exceeding convergence, para [0035], causing a decrease in step size, para [0040]; the ANC can be ON/OFF, para [0107], stopping output of the output sound signal is inherency for updating filter coefficients by the step size for stability of filtering operation other than possible divergence) for benefits of achieving an improvement of filter operation in noise cancellation in obtaining quick stable convergence and avoiding unstable divergence by dynamically updating filter coefficients based on variety of ambient noise conditions (para [0003]-[0005], para [0008]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein acquiring the output sound signal; and in response to the acquired output sound signal being larger than the acquired noise signal, stop output of the output sound signal and implemented by the system, as taught by Goto, to the processor configured to perform functions in the noise suppressor for the vehicle, as taught by the combination of Wacquant and Hannson, for the benefits discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wacquant (above) and in view of references Hansson (above) and Pal et al (US 5434783 A, hereinafter Pal).
Claim 8: the combination of Wacquant and Hansson teaches all the elements of claim 8, according to claim 1 above, including the processor being configured to predict a noise signal (Hansson, representation of a background noise through training the audio data in absence of voice, para [0066]) after an elapse of a predetermined amount of time (Hannson, during the time of absence of the voice, para [0066]), by inputting the acquired noise signal into a learned model (Hannson, the signal in absence the voice is provided to the noise suppression algorithm which establish a level and a spectrum for the background noise to be saved for use in the voice-present noise suppression algorithm, para [0066]), and training from learning data of the noise signal obtained during traveling (Hannson, the background noise signal during a period of absence of voice, para [0066]); generate the control sound having an oppsosite phase to the noise signal (Wacquant, generating the same amplitude, but 180 phase shift signal to suppress the ambient noise collected by the microphone 21a-d in fig. 5 and the discussion in claim 1 above), except the learned model generated by machine learning from learning data of the noise signal obtained during traveling; and generate the control sound having an opposite phase to the predicted noise signal.
Pal teaches an analogous field of endeavor by disclosing a noise suppressor for a vehicle (title and abstract, ln 1-11 and a system in fig. 1 and details in fig. 2) and wherein predicting a noise signal (at t+∆, predicted response by neural network in fig. 7) after an elapse of a predetermined amount of time (the time period from t-n∆t to t-∆t and from t to t+∆t in fig. 7) by inputting the acquired noise signal (at time t in fig. 7, the training model is applied by inputting signal data m and Y in fig. 7, including signal Oc1, Oc2 provided to elements 7 and 9 in fig. 2 col 4, ln 56-63) into a learned model generated by machine learning from learning data of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein predicting the noise signal after an elapse of the predetermined amount of time by imputing the acquired noise signal into a learned model generated by machine learning from learning data of the noise signal obtained during traveling; and generate the control sound having an opposite phase to the predicted noise signal, as taught by Pal, to the processor being configured to predict the noise signal after the elapse of the predetermined amount of time and other functions implemented by the processor, as taught by the combination of Wacquant and Hansson, for the benefits discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654